Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is based on the 17/411901 application originally filed on August 25, 2021 and is a Continuation of US Application 13/148607 and 15/980151.
Claims 1-4, 7-11 and 15-26 are pending and have been fully considered.  Claims 5, 6 and 12-14 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the phrase “one or more compounds which improve the flow properties of the fuel” which is indefinite due to the phrase fails to define the “one or more compounds” making the phrase unclear.  The phrase has numerous interpretations that have not been clearly defined by the claim and/or specification.  Further consideration and/or amending of the claims is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7-11 and 15-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eisenbeis et al. (WO 2007/147753 A2) hereinafter cited under (US 2009/0188159) “Eisenbeis”.
Regarding Claims 1, 10, 15-19 and 26
	Eisenbeis discloses an additive added to a Bx fuel (middle distillate fuel combined with a biofuel oil) composition wherein the additive comprises at least one polar oil-soluble nitrogen compound. 
	Eisenbeis discloses in paragraph [0016], the polar oil-soluble nitrogen compounds are capable of sufficiently dispersing paraffin crystals which have precipitated out under cold conditions in fuels, may be either of ionic or of nonionic nature and have preferably at least one substituent, in particular at least two substituents of the general formula >NR22, where R22 is a C8 to C40-hydrocarbon radical.  Examples of such nitrogen compounds are ammonium salts and/or amides which are obtainable by the reaction of at least one amine substituted by at least one hydrocarbon radical with a carboxylic acid having from 1 to 4 carboxyl groups or with a suitable derivative thereof, wherein the acids suitable for the reaction are, for example, cyclohexane-1,2-dicarboxylic acid, cyclohexene-1,2-dicarboxylic acid, cyclopentane-1,2-dicarboxylic acid, naphthalenedicarboxylic acid, phthalic acid, isophthalic acid, terephthalic acid and succinic acids substituted by long-chain hydrocarbon radicals.
Eisenbeis discloses in paragraphs [0052]-[0054], adding the additive components to fuels which consists of (A) to an extent of from 0.1 to 75% by weight, preferably to an extent of from 0.5 to 50% by weight, especially to an extent of from 1 to 25% by weight, in particular to an extent of from 3 to 12% by weight, of at least one biofuel oil which is based on fatty acid esters, and (B) to an extent of from 25 to 99.9% by weight, preferably to an extent of from 50 to 99.5% by weight, especially to an extent of from 75 to 99% by weight, in particular to an extent of from 88 to 97% by weight, of middle distillates of fossil origin and/or of vegetable and/or animal origin, which are essentially hydrocarbon mixtures and are free of fatty acid esters.
Eisenbeis discloses in paragraph [0049], the components are suitable as an additive to fuels, especially middle distillate fuels. Middle distillate fuels, which find use in particular as gas oils, petroleum, diesel oils (diesel fuels) or light heating oils, are often also referred to as fuel oils. Such middle distillate fuels generally have boiling points of from 150 to 400°C. 
	Eisenbeis discloses in paragraph [0064], preference is given to using low-sulfur middle distillates, i.e. those which comprise less than 350 ppm of sulfur.
Eisenbeis discloses in paragraph [0051], the components of the mixture in the fuels is generally from 10 to 10 000 ppm (1 ppm = 1 mg/kg) by weight based in each case on the total amount of middle distillate fuel. 
Eisenbeis discloses in paragraphs [0006], [0007] and [0110] and Table 2, a middle distillate fuel stored with a specific cloud point and then passed through a filter with reduced filter blocking.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.

Regarding Claims 2-4
	Eisenbeis discloses in paragraph [0016], the polar oil-soluble nitrogen compounds are capable of sufficiently dispersing paraffin crystals which have precipitated out under cold conditions in fuels, may be either of ionic or of nonionic nature and have preferably at least one substituent, in particular at least two substituents of the general formula >NR22, where R22 is a C8 to C40-hydrocarbon radical. The nitrogen substituents may also be quaternized, i.e. be present in cationic form.  Examples of such nitrogen compounds are ammonium salts and/or amides which are obtainable by the reaction of at least one amine substituted by at least one hydrocarbon radical with a carboxylic acid having from 1 to 4 carboxyl groups or with a suitable derivative thereof. 
	Eisenbeis discloses in paragraph 0024, the primary and secondary amines as a reactant for the polycarboxylic acids to form component (a) are typically monoamines, especially aliphatic monoamines. These primary and secondary amines may be selected from a multitude of amines which bear hydrocarbon radicals optionally joined to one another.  Eisenbeis discloses in paragraph 0025, these amines underlying the oil-soluble reaction products of component (a) are secondary amines and have the general formula HNR.sub.2 in which the two variables R are each independently straight-chain or branched C10 to C30-alkyl radicals, in particular C14 to C24 alkyl radicals. These relatively long-chain alkyl radicals are preferably straight-chain or branched only to a slight degree. In general, the secondary amines mentioned, with regard to their relatively long-chain alkyl radicals, derive from naturally occurring fatty acid or from derivatives thereof. The two R radicals are preferably identical. 
Regarding Claims 7, 8 and 20-22 
Eisenbeis discloses in paragraphs [0027]-[0028], typical examples of component (a) include the N,N-dialkylammonium salts of 2-N',N'-dialkylamidobenzoates, for example the reaction product formed from 1 mol of phthalic anhydride and 2 mol of ditallow fatty amine (1:2 ratio), the latter being hydrogenated or unhydrogenated, and the reaction product of 1 mol of an alkenyl-spiro-bislactone with 2 mol of a dialkylamine (1:2), for example ditallow fatty amine and/or tallow fatty amine, the latter two compounds being hydrogenated or unhydrogenated, which encompasses at least 50% (1 mole ratio of phthalic acid anhydride) of the acid groups are reacted in the reaction. 
Regarding Claims 9 and 23-25
Eisenbeis discloses in paragraph [0051], the components of the mixture in the fuels is generally from 10 to 10 000 ppm (1 ppm = 1 mg/kg) by weight based in each case on the total amount of middle distillate fuel. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771